Citation Nr: 9915119	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-46 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which denied claims for service 
connection for sinusitis, left ear hearing loss, and an eye 
disorder.  In a decision dated October 1997, the Board 
granted service connection for sinusitis, denied service 
connection for an eye disorder, and remanded the issue of 
left ear hearing loss.


FINDING OF FACT

The veteran's preexisting left ear hearing loss increased in 
severity during his active military service.


CONCLUSION OF LAW

The veteran's left ear hearing loss disability was aggravated 
during his active military service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
left ear hearing loss.  38 U.S.C.A. § 1110, 1131.  Induction 
examination in August 1975 resulted in a report of left ear 
defective hearing.  The presumption of sound condition 
therefore is not applicable.  38 U.S.C.A. § 1132.  The RO has 
denied entitlement to service connection for left ear hearing 
loss on the basis that the evidence does not show an increase 
in disability during service to establish aggravation of the 
preexisting disorder.  38 U.S.C.A. § 1153.  

The Board notes here that for purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.  Post-
service audiometric examinations document pure tone 
thresholds of 40-45 at the 4000 Hertz level, and it is clear 
that the veteran does currently suffer left ear hearing loss 
as defined by 38 C.F.R. § 3.385. 

A review of various audiometric test results over the 
veteran's 20 year period of active military service shows 
variations which prevent a clear finding of an increase in 
severity during service.  The test results would appear to 
show improvement in left ear hearing acuity on some occasions 
and a decrease in hearing acuity on others.  Recognizing the 
confusing test results, the Board remanded the case for an 
opinion from a medical examiner in an attempt to ascertain 
the significance, if any, in the various test results.  In 
response, a VA examiner opined that the difference in the 
threshold reading at 4000 Hertz between his entrance physical 
(35 decibels) and his separation physical (50 decibels) was 
probably due to testing deviations.  He further commented 
that his own post-service readings at that level were 45 
decibels and 40 decibels. 

However, even if the 50 decibel reading at separation was due 
to a testing deviation, the fact that there was a increase 
from 35 at induction to 40 or 45 as reported on post-service 
VA examinations still shows some decrease in hearing loss 
acuity.  The Board also finds it to be of some significance 
that a January 1983 annual physical examination during 
service resulted in a finding of high frequency hearing loss 
of the left ear secondary to noise damage.  After reviewing 
the record, the Board is compelled to conclude that the 
positive evidence is in a state of equipoise with the 
negative evidence.  Under such circumstances, all reasonable 
doubt is to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for left hearing loss is 
warranted.  The appeal is granted to this extent. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

